Citation Nr: 1531231	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-22 102A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

Entitlement to an initial compensable rating for status post orchitis with right testicular atrophy.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1965 to February 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision of the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The Veteran appeared at a hearing before the undersigned Veterans Law Judge in May 2015.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks an initial compensable rating for status post orchitis with right testicular atrophy, which is currently rated as complete testis atrophy under Diagnostic Code 7523.

On medical examination in April 2011, the Veteran reported right testicle pain during intercourse.  He denied problems urinating, voiding dysfunction, urinary tract infections and stones, nephritis, erectile dysfunction, and hospitalization or surgery for the right testicle.  On physical examination, the right testicle was atrophied, smaller than the left testicle, and tender on palpation:  the examiner reported that the testicle was otherwise normal. 

During a May 2015 videoconference before the undersigned, the Veteran reported that the disability is embarrassing and so sensitive that he has to wear a cup during physical activity to prevent the testicle from being jostled.  He reported that when aggravated, the testicle causes extreme pain for up to an hour.  He explained that the disability limits his ability to perform his duties as an electrician: crawling, climbing, and maneuvering through small spaces.  The Veteran's representative requested a new VA examination to evaluate the current severity of the Veteran's disability.

The Board finds that the evidence of record, namely the Veteran's May 2015 testimony, suggests that his right testicle disability has worsened since his last VA examination in April 2011.  As the evidence suggests a material change in the disability, reexamination is warranted under 38 C.F.R. § 3.327 (2014).

1.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The examiner is to identify the current severity of the Veteran's service-connected right testicle disability.  The examiner is to review the entire claims file, to include any electronic files.  The examination report must include a complete rationale for all opinions expressed.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's right testicle disability impacts his ability to work.

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
 Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


